Order denying defendant’s motion for judgment dismissing the amended complaint on the ground that it fails to state facts sufficient to constitute a cause of action, or in the alternative, for an order requiring plaintiff to correct the amended complaint on the ground that causes of action alleged in said amended complaint are improperly united, unanimously affirmed, with twenty dollars costs and disbursements, with leave to the defendant to answer within twenty days after service of order upon payment of said costs. No opinion. Present — Martin, P. J., McAvoy, Untermyer, Dore and Cohn, JJ.